Citation Nr: 1311949	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  04-16 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss.

2.  What evaluation is warranted for left orchialgia for the period from November 16, 1983 to February 6, 2003?

3.  What evaluation is warranted for left orchialgia for the period from February 7, 2003 to March 19, 2009?

4.  What evaluation is warranted for left orchialgia for the period beginning March 20, 2009?


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing in connection with his claims on appeal; a transcript of that hearing is of record.  

In June 2012, the Board remanded the issues listed above, as well as the issues of entitlement to service connection for a left ear hearing loss, tinnitus, and erectile dysfunction as secondary to left orchialgia, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In November 2012, the AMC issued a rating decision granting service connection for, inter alia, tinnitus, erectile dysfunction, and a left ear hearing loss.  The AMC also granted entitlement to special monthly compensation based on loss of use of a creative organ.  As the benefits sought regarding these disabilities have been granted, these claims are no longer before the Board.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007).  

In February 2013, the AMC returned this case to the Board for further appellate consideration of the issues remaining on appeal.  As discussed in more detail below, further development is required regarding the issues of entitlement to service connection for a right ear hearing loss and what evaluation should be assigned for left orchialgia since March 20, 2009.  As such, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim which has been reviewed.  


FINDINGS OF FACT

1.  For the period from November 16, 1983 to February 6, 2003, the Veteran's left orchialgia was not manifested by evidence of recurrent symptomatic infection requiring long-term drug therapy, 1 to 2 hospitalizations per year, or intermittent intensive management.

2.  For the period from February 7, 2003 to March 19, 2009, the Veteran's left orchialgia was not manifested by evidence of recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.


CONCLUSIONS OF LAW

1.  From November 16, 1983 to February 6, 2003, left orchialgia did not meet the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2012).

2.  From February 7, 2003 to March 19, 2009, left orchialgia did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7525.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

In regards to the claim decided herein, service connection, an initial rating, and an effective date have been assigned for left orchialgia.  As such, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this matter, including service and post-service treatment records, and as warranted by law, affording VA examinations that contain sufficient evidence by which to make a determination.  There is no evidence that additional records have yet to be requested or that additional examinations are in order.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007). 

Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In a May 2003 rating decision, the Veteran was granted entitlement to service connection for a left testicle condition and assigned an initial, noncompensable evaluation, effective November 16, 1983.  The Veteran disagreed with the noncompensable evaluation assigned.  In a November 2012 rating decision, VA granted a 10 percent evaluation for left orchialgia (previously characterized as a left testicle disorder), effective from February 7, 2003.  As 10 percent is not the maximum benefit available for this disability, this appeal continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's left orchialgia has been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7525.  This diagnostic code provides that chronic epididymo-orchitis is rated under the criteria for urinary tract infections.  See 38 C.F.R. § 4.115b.  The rating criteria for urinary tract infection provide that recurrent symptomatic infections requiring drainage frequent hospitalization (more than twice a year); or, the requirement for continuous intensive management, warrants a 30 percent rating.  38 C.F.R. § 4.115a.  Long-term drug therapy, one to two hospitalizations per year; or, the requirement for intermittent intensive management, warrants a 10 percent rating.  Id.

Here, none of the VA examination reports or VA outpatient treatment records associated with the claims file show the Veteran's left orchialgia symptoms to meet the criteria for a 10 percent evaluation for the period from November 16, 2003 to February 6, 2003.  In this regard, a January 1984 VA examination report indicates that the Veteran complained of occasional testicular and inguinal pain, especially after sexual intercourse.  Examination was negative for any tenderness or atrophy.  The assessment was status post testicular injury with intermittent pain.  

A September 2002 primary care clinic note indicates continued complaints of left testicular pain without any obvious pathology on examination.  The Veteran was told to use Tylenol as needed.  No follow up was reported.  

The foregoing evidence fails to show that the Veteran's left orchialgia was manifested by symptoms that required either long-term drug therapy, one to two hospitalizations per year, or, intermittent intensive management.  These findings correspond to no more than the assigned noncompensable evaluation under Diagnostic Code 7525.  

As for whether an evaluation greater than 10 percent is warranted for the period from February 7, 2003 to March 19, 2009, none of the VA examination reports or treatment records pertaining to this period of the appeal show that the Veteran's left orchialgia symptoms met the criteria for a 30 percent evaluation under Diagnostic Code 7525.  VA treatment records indicate the Veteran sought evaluation by his primary care clinic for mild left testicle area pain in April 2003.  He was scheduled to undergo an ultrasound with referral to urology for any abnormal findings, but failed to complete the ultrasound.  Thereafter, in March 2004, he presented with complaints of an enlarged left testicle and indicated that the cord going from his scrotum to penis had a 'knot' in it.  Examination was negative for any clinically significant findings.  An April 2004 ultrasound did reveal at least two cystic-type structures within each testis, as well as a small left varicocele and hydrocele.  The impression was left orchialgia.  Urology recommended brief underwear for one month and daily ibuprofen for two weeks.  

Records indicate the Veteran was treated for a urinary tract infection sometime between December 2004 and July 2006.  In December 2007, he was seen by urology for increasing left testicle pain at the epididymo-testicular junction.  The Veteran requested an orchiectomy (i.e., removal of the testicle), but urology declined noting that this was a last resort option.  Instead, the Veteran was told to try other therapies, including ibuprofen and sitz baths.  

Pertinent to the applicable rating criteria, the foregoing evidence preponderates against finding that the Veteran's left orchialgia resulted in recurrent symptomatic infection requiring drainage/hospitalization more than two times a year or, the requirement for continuous intensive management.  Rather, such records show continued complaints with intermittent evaluation and treatment with conservative measures.  These findings correspond to no more than the assigned 10 percent evaluation under Diagnostic Code 7525.  

In rendering this decision, the Board has considered the applicability of other potentially relevant Diagnostic Codes pertaining to evaluation of disabilities of the genitourinary system.  See 38 C.F.R. §§ 4.115a and 4.115b.  None of the competent evidence, however, indicates the Veteran's left orchialgia resulted in a voiding dysfunction, urinary frequency, obstructed voiding, or renal dysfunction.  There is also no evidence of any other genitourinary disability warranting higher (or possibly separate) evaluation.  The Veteran has consistently stated that orchialgia has resulted in sexual dysfunction.  As noted above, however, he was granted a separate, noncompensable evaluation for erectile dysfunction by rating decision dated in November 2012, as well as entitlement to special monthly compensation based on the loss of use of a paired organ.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

In this case, there is no indication that the Veteran's left orchialgia has resulted in additional symptomatology not contemplated by the current rating schedule.  As noted above, his major symptom is pain, which is contemplated in the current rating schedule inasmuch as it discusses the need for intensive management of symptoms.  There is no evidence of any additional impairment in occupational functioning.  Hence, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

For the period from November 16, 1983 to February 6, 2003, entitlement to a compensable evaluation for left orchialgia is denied.

For the period from February 7, 2003 to March 19, 2009, entitlement to an evaluation greater than 10 percent for left orchialgia is denied.  


REMAND

As noted above, the claim of entitlement to service connection for a bilateral hearing loss was remanded in June 2012 for additional evidentiary development.  The Board instructed the RO/AMC to readjudicate this matter following completion of its development and, if denied, issue an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31(c) (2012).  Additional evidence, to include a July 2012 VA audiological examination report, was associated with the claims file following the Board's August 2010 remand.  Thereafter, in a November 2012 rating decision the AMC granted entitlement to service connection for a left ear hearing loss, and noted that the Veteran's right ear hearing loss did not meet VA's standards for a hearing loss disability.  As such, service connection was not warranted for the right ear.  

Pertinent to the reasons for this remand, the AMC did not include the issue of entitlement to service connection for a right ear hearing loss in the November 2012 supplemental statement of the case issued to the Veteran regarding the issues remaining on appeal to the Board despite the fact that the November 2012 rating decision clearly did not indicate a full grant of benefits sought as to this issue.  See, e.g., AB v. Brown, 6 Vet. App. 35, 38 (1993).  As no readjudication was ever completed, a remand is necessary to afford the RO/AMC the opportunity to comply with the Board's remand instruction to consider the additional evidence in the first instance as regards the matter of service connection for right ear hearing loss.  See 38 C.F.R. §§ 19.31 and 19.37 (2012) and Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the claim of entitlement to an increased initial rating for left orchialgia, the record reflects that the Veteran underwent a left orchiectomy as a result of his service-connected orchialgia on March 20, 2009.  Removal of a single testis is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7524.  A note to this diagnostic code, however, provides that where one testis is removed as a result of a service-connected disability, and the other testis is absent or nonfunctioning as a result of a nonservice-connected disability, a 30 percent disability evaluation will be assigned.  Here, none of the clinicians or VA examiners who have evaluated the Veteran have commented on the functionality of his remaining testis, which is significant given that the Veteran has reported impotence, sexual dysfunction, and an inability to ejaculate.  Accordingly, this case should be returned to the physician who performed the July 2012 genitourinary examination for an addendum opinion regarding whether the Veteran's right testis is nonfunctioning.  An additional examination should be ordered only if deemed necessary by the reviewing physician.  

The Board also notes that the RO has yet to document their consideration of the appellant's entitlement to a temporary total disability evaluation under 38 C.F.R. § 4.30 (2012), following his March 20, 2009 left inguinal orchiectomy.  That question is inextricably intertwined with the question of what rating is warranted from March 20, 2009.

To ensure that the record before the physician, the RO/AMC, and the Board, is complete, the RO/AMC should obtain any relevant, outstanding VA treatment reports dated since June 19, 2012 from the VA Medical Center in Long Beach, California.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding, relevant treatment records from the VA Medical Center in Long Beach, California since June 19, 2012.  All records obtained should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit records for VA review.  All attempts to procure records should be documented in the file.  

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After all records and/or responses received are associated with the claims file, send the claims file to the physician who conducted the July 2012 genitourinary examination for an addendum opinion.  Access to the claims file, Virtual VA, and a copy of this remand must be made available to the examiner for review.

Following a review of the record, to include the July 2012 VA examination report and any additional treatment records received since July 2012, the physician should provide an opinion as to whether the Veteran's nonservice-connected right testis has 'functionality.'  In rendering an opinion, the physician should consider and discuss the Veteran's own lay reports of sexual dysfunction (with and without medication), impotence, and inability to ejaculate.  

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  A complete rationale must accompany each opinion offered.

A new examination should only be ordered if one is deemed necessary by the physician providing an opinion.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.  

4.  Upon completion of the above requested development and any additional development deemed appropriate (to include additional examination), the RO/AMC is to adjudicate the question of entitlement to a temporary total disability evaluation pursuant to 38 C.F.R. § 4.30; readjudicate the issue of entitlement to service connection for a right ear hearing loss; and readjudicate the question whether an evaluation in excess of 10 percent is warranted for left orchialgia since March 20, 2009.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


